MEMORANDUM DECISION
                                                                                     FILED
Pursuant to Ind. Appellate Rule 65(D),                                          Apr 02 2019, 10:05 am

this Memorandum Decision shall not be                                                CLERK
regarded as precedent or cited before any                                        Indiana Supreme Court
                                                                                    Court of Appeals
                                                                                      and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Donald E.C. Leicht                                        Curtis T. Hill, Jr.
Kokomo, Indiana                                           Attorney General of Indiana

                                                          Marjorie Lawyer-Smith
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Braden Winters,                                           April 2, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2463
        v.                                                Appeal from the Howard Circuit
                                                          Court
State of Indiana,                                         The Honorable Lynn Murray,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          34C01-1706-F1-117



Shepard, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2463 | April 2, 2019                        Page 1 of 5
[1]   Braden Winters appeals the sixteen-year sentence the trial court imposed after
                                                                                1
      he pleaded guilty to aggravated battery, a Level 3 felony. We affirm.


[2]   On the night of May 27, 2017, nineteen-year-old Braden Winters was with

      Armando Shields at a self-storage facility in Kokomo, Indiana. They met

      Austin Mealer, a friend of Winters. The three men smoked a joint.


[3]   Next, they went behind the storage units, where Shields and Winters donned

      gloves and robbed Mealer at gunpoint, taking his mobile phone and $200-300 in

      cash. Shields shot Mealer in the forehead, and then Winters shot Mealer in the

      back of his head as he lay on the ground. After Winters and Shields fled,

      Mealer stood up and sought help. He later identified Winters and Shields as the

      men who attacked him. Mealer developed frequent headaches and trouble

      sleeping as a result of his injuries, and he further stated he felt paranoid and

      afraid to leave his home.


[4]   An arrest warrant was issued for Winters. On July 14, 2017, while he was still

      being sought by police, Winters stated on a social media website he was

      “feeling excited,” and further proclaimed, “Why they want me so bad. Make

      [sic] me feel special. All eyes on me!” Tr. Vol. III, State’s Ex. 1. The United

      States Marshals Service arrested Winters on July 20.




      1
          Ind. Code § 35-42-2-1.5 (2014).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2463 | April 2, 2019   Page 2 of 5
[5]   The State charged Winters with attempted murder, a Level 1 felony, and

      robbery resulting in serious bodily injury, a Level 2 felony. The parties

      negotiated a plea agreement. Winters agreed to plead guilty to aggravated

      battery, a Level 3 felony, and the State agreed to dismiss the Level 1 and Level

      2 felonies. The trial court accepted the agreement and sentenced Winters to

      sixteen years, suspending one year to community corrections.


[6]   Winter argues his sentence is inappropriate and asks us to reduce it to twelve

      years, consisting of six years executed, two years served on in-home detention,

      and four years of supervised probation. Indiana Appellate Rule 7(B) authorizes

      the Court to revise a sentence “authorized by statute if, after due consideration

      of the trial court’s decision, the Court finds that the sentence is inappropriate in

      light of the nature of the offense and the character of the offender.” A

      defendant bears the burden of persuading this Court that the sentence meets the

      inappropriateness standard. Childress v. State, 848 N.E.2d 1073 (Ind. 2006).

      Our resolution of whether a sentence is appropriate turns on myriad factors,

      including our evaluation of the culpability of the defendant, the severity of the

      crime, and the damage done to others. Cardwell v. State, 895 N.E.2d 1219 (Ind.

      2008).


[7]   At the time Winters shot Mealer, a person who committed a Level 3 felony

      could be sentenced to a term of between three and sixteen years, with the

      advisory sentence being nine years. Ind. Code § 35-50-2-5 (2014). The trial

      court sentenced Winters to the maximum, suspending one year to community

      corrections.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2463 | April 2, 2019   Page 3 of 5
[8]    The nature of the offense is distressing. Winters, along with Shields, ambushed

       and robbed his friend Mealer. They brought gloves with them, which

       demonstrates a degree of planning. Shields shot Mealer in the forehead, and

       Winters shot him in the back of the head as he lay on the ground. Winters fled

       rather than seek help for Mealer. Further, Winters failed to turn himself in,

       choosing instead to brag on social media about being “excited” because law

       enforcement was looking for him.


[9]    Mealer’s near-fatal injuries have left him physically and psychologically scarred.

       His doctors had to leave one of the rounds in his head and do not know if his

       chronic severe headaches will go away. Mealer’s employment prospects are

       further hampered because he is afraid to leave his house.


[10]   Turning to the character of the offender, Winters has no adult criminal history,

       but he has a steady juvenile record. In 2013, he was adjudicated a delinquent

       for an act of criminal mischief, a Class D felony, if committed by an adult.

       That same year, Winters was adjudicated a delinquent for acts of battery, a

       Class B misdemeanor, and criminal trespass, a Class A misdemeanor, if

       committed by an adult. He was placed on probation and later violated the

       terms of probation. Finally, in 2015, Winters was adjudicated a delinquent for

       acts of theft, resisting law enforcement, and possession of alcohol while

       underage, all misdemeanors, if committed by an adult. Winter has been unable

       to stay out of trouble for more than a few years at a time, despite ample

       opportunities to reform his conduct. In addition, he regularly consumed



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2463 | April 2, 2019   Page 4 of 5
       controlled substances including marijuana, heroin, and methamphetamine

       despite receiving substance abuse treatment.


[11]   Winters claims he is learning disabled, but: (1) he did not present this argument

       at sentencing; and (2) he does not identify a link between his learning disability

       and the grievous offense he committed. He has failed to demonstrate his

       sentence is inappropriate.


[12]   For the reasons stated above, we affirm the judgment of the trial court.


       Bailey, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2463 | April 2, 2019   Page 5 of 5